UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4735
MARGARET OWEN,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4764
ALFRED CURTIS WATTS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4765
EARL DAVID COCHRAN,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                           (CR-00-89-2)

                      Submitted: March 20, 2001
                       Decided: April 3, 2001

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.
2                       UNITED STATES v. OWEN
Affirmed by unpublished per curiam opinion.


                              COUNSEL

Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P.,
Charleston, West Virginia; R. Clarke Vandervort, Charleston, West
Virginia; Donald L. Stennett, Charleston, West Virginia, for Appel-
lants. Rebecca A. Betts, United States Attorney, Larry R. Ellis, Assis-
tant United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Margaret Owen, Earl David Cochran, and Alfred Curtis Watts were
convicted by a jury for tampering with a witness, in violation of 18
U.S.C.A. § 1512(b) (West 2000). Owen and Cochran were also con-
victed of an additional count of retaliating against a witness, in viola-
tion of 18 U.S.C.A. § 1513(b)(1) (West 2000). The three defendants
were sentenced to forty-one months imprisonment. On appeal, they
challenge the sufficiency of evidence to sustain the jury’s verdict
against them and the district court’s imposition of a two-level
enhancement for obstruction of justice pursuant to United States Sen-
tencing Commission, Guidelines Manual, § 3C1.1 (Nov. 1998) based
on their perjurious testimony at trial. Owen further maintains that the
trial court erred in admitting evidence relating to her alleged member-
ship in a militia group. We affirm.

   This Court reviews a jury verdict for sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in a
light most favorable to the government, to support the verdict.
Glasser v. United States, 315 U.S. 60, 80 (1942). We have reviewed
                        UNITED STATES v. OWEN                         3
the briefs submitted on appeal, and the materials submitted in the joint
appendix, and find that there was sufficient evidence to support the
jury’s verdict against all three defendants. With respect to the sen-
tencing enhancement, whether defendants’ conduct amounted to an
obstruction of justice is a legal question that is reviewed de novo.
United States v. Saintil, 910 F.2d 1231, 1232 (4th Cir. 1990). The
underlying factual findings are reviewed for clear error. United States
v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). We find no error in
the district court’s application of the two-level enhancement based on
the defendants’ perjury at trial. Last, we find no error in the district
court’s admission of evidence regarding Owen’s alleged involvement
with a militia group. United States v. Hassan El, 5 F.3d 726, 731 (4th
Cir. 1993) (this court reviews evidentiary rulings for an abuse of dis-
cretion).

   Accordingly, we affirm Owen’s, Cochran’s, and Watts’ convictions
and sentences. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED